L22DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on 3/8/2021 is acknowledged.  The traversal is on the ground(s) that claim 1 has been amended to include the annular brazing layer which defines an inner space between said first interface surface of the first ceramic piece and the first interface area of the second ceramic piece within said annular brazing layer.  This is not found persuasive because there are still other features which are materially different between the two groups. Specifically, the parts being joined are not necessarily plates and could take on many forms. Moreover, the method does not necessarily have the intended use of the product claims. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ELLIOT et al. (US 2013/0186940).
With respect to claim 8, ELLIOT et al. discloses a multilayer hermetically sealed plate assembly (Abstract; Figure 35) comprising placing a brazing material between upper and lower plates made of aluminum nitride (Paragraph [0147], [0079]; Figure 35), the ceramic plates are aluminum nitride (Paragraphs [0069], [0070] and [0147]) thereby implicitly forming a pre-assembly.  The assembly is adapted for use in semiconductor processing (Paragraph [0147]). The pre-assembly is placed in a process chamber (Paragraphs [0072]-[0075]) and removing oxygen therefrom (Paragraphs [0075], [0076] and [0082]-[0084]) and heating the sub-assembly to a temperature thereby joining the first and second ceramic pieces with a hermetic joint (Paragraphs [0084]-[0087]). The brazing layer is an annular joining layer between the upper and lower plates and joins the outer periphery of the plates to each other (Paragraph [0147]; Figure 35) to form an  interior space therebetween sealed from the exterior of the assembly (Paragraphs [0084]-[0087] and [0147]). 
Specifically, as seen in figure 35 the interior space (e.g., space in which heater and electrode fits) is within the annular disc of the joining layer, 243. 
ELLIOT et al. discloses that the brazing alloy is a titanium – nickel alloy (Paragraph [0134]). 
With respect to claim 9, ELLIOT et al. discloses that the upper and lower plates are aluminum nitride (Paragraphs [0069], [0070] and [0147]). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
______________________________________________________________________
Claims 10-12, 14-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ELLIOT et al. (US 2013/0186940) in view of FUJII et al. (US 6,106,960)
With respect to claim 10, ELLIOT et al. does not explicitly disclose that the alloying element is aluminum in an amount of 1.5 to 7 wt%. FUJII et al. discloses that the alloying material with nickel is aluminum in an amount of between 1-12 wt% (Column 3, lines 3-25) and makes the fluidity of the brazing material greater at the same temperature. It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide aluminum in the alloy of ELLIOT et al. in an amount of between 1 and 12 wt%, as taught by FUJII et al. so as to increase the fluidity of the braze even at the same temperature. 
With respect to claim 11, 
With respect to claim 12, ELLIOT et al. does not explicitly disclose that the alloying element is silicon in an amount of 1 and 9 wt%. FUJII et al. discloses that the alloying material with nickel is silicon in an amount of between 1-12 wt% (Column 3, lines 3-25) and makes the fluidity of the brazing material greater at the same temperature. It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide silicon in the alloy of ELLIOT et al. in an amount of between 1 and 12 wt%, as taught by FUJII et al. so as to increase the fluidity of the braze even at the same temperature. 
With respect to claims 14-16, ELLIOT et al. discloses an electrode between the upper and lower plates (Paragraph [0149]; Figure 36). ELLIOT et al. further discloses that the electrode and brazing layer comprise the same material (Paragraph [0146]). 
With respect to claims 18-20, ELLIOT et al. discloses that the joining layer is an annular disc (e.g., annular ring) (Paragraphs [0146] and [0147]). While it isn’t explicitly disclosed that the brazing ring surrounds the periphery of the electrode. It would have been obvious to surround the electrodes periphery with the brazing layer so that the electrode can be hermetically sealed between the plates. 


___________________________________________________________________
Claims 13, 17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over ELLIOT et al. (US 2013/0186940) in view of GASSE (US 2003/0038166).
With respect to claim 13, ELLIOT et al. does not explicitly disclose that the alloying element is chromium in an amount of between 1 and 10 wt%. GASSE discloses that chromium is an alloying element and forms a non reactive refractory brazing solder (Paragraph [0069]). The 
With respect to claims 17, ELLIOT et al. discloses an electrode between the upper and lower plates (Paragraph [0149]; Figure 36). ELLIOT et al. further discloses that the electrode and brazing layer comprise the same material (Paragraph [0146]). 
With respect to claim 21, ELLIOT et al. discloses that the joining layer is an annular disc (e.g., annular ring) (Paragraphs [0146] and [0147]). While it isn’t explicitly disclosed that the brazing ring surrounds the periphery of the electrode. It would have been obvious to surround the electrodes periphery with the brazing layer so that the electrode can be hermetically sealed between the plates. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX B EFTA/Primary Examiner, Art Unit 1745